Spoerokd, J.
The best evidence that .the prisoner shot at Adam Lammert, would be that he hit him. The evidence of wounding might, therefore, have been admissible under the allegations of this extremely defective indictment.
The prisoner could not have been surprised by the testimony, for it was alleged that he “shot at Lammert with intent to murder him.”
The evidence touching the wounds may have been so interwoven with the evidence of the alleged facts, that it was impossible to separate it.
I, Therefore, concur in the view that the evidence was admissible.
But I do not understand the 9th Section of the Act of March 14th, 1855, as introducing any new rule as to the competency of evidence in criminal' trials. The ancient rule which has its foundation in one instinctive sense of justice, that what is not alleged, cannot be proved if the party accused object, is not, I think, in the slightest degree impaired by any thing contained in the Statute of March 14th, 1855.
. The 9th Section contemplates a single state of facts with a double complexion, one of which would constitute an offence of one grade, and the other of-fence of another grade; then the evidence is admissible, under an indictment charging one of these offences only,- and for, the reason that it corresponds to the allegata. But because the same facts also constitute an offence of another grade, it shall not be cause for acquittal of the offence charged.
■ I-think the change is made in the rule as .to .the admissibility of proof, anda party accused has still the right to object successfully to all evidence of matters not embraced or implied in the indictment as exhibited against him..
In other respects, I concur in the opinion, and' decree .prepared by Mr. Chief Justice Merrick.